PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov









BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/575,799
Filing Date: 20 Nov 2017
Appellant(s): ZARNANI et al.



__________________
Christopher Blizzard
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief file 4/30/2021.


(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 9/2/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC §102
1. The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

94-98, 101 -104, 106-107, 114-117 are is/are rejected under 35 U.S.C. 102a1 as being anticipated by Masahiro et al (JP2005248989).
Masahiro et al shows JP figures 1 -5 shows a slip connector to connect a first member and a second member (the members are not yet positively claimed and the reference is able to function as claimed)allow relative but resisted movement of member (the middle part between 28, 29, figure 1) along a line of action from an initial position to a second position due to an external force, and also fully return the movement from the second position back to the initial position; the connector comprising a first component configured to be connected to said first and second member, a second component configured to be connected to said first and second members, at least one resilient fixing (25) configured to exert a compression force to hold the mutually slidable ramped surfaces (the oblique ramped surface shown at 28, 29) together of the first and second component contiguous, wherein at least one of the first component and the second component comprise a slot (26) through which the resilient fixing extends through in a direction perpendicular to the line of action, wherein the slot is configured to allow movement of at least one of the first component and the second component relative to the resilient fixing, the mutually ramped surfaces are configured to allow for relative sliding in a first direction, under the external force, the relative sliding occurring oblique to the direction of the compression force of the resilient fixing, such that upon a ceasing of the external force, the components are caused to return in a direction opposite the first direction to their initial position, wherein an oblique angle of the mutually ramped surfaces is configured so that the compression force of the resilient fixing overcomes frictional resistance between the mutually slidable ramped 

Per claims 103-104, 106-110, 115-117, Masahiro et al shows a slip connector to connect a first member and a second member (the members are not yet positively claimed and the reference is able to function as claimed) to allow relative but resisted movement of member (the middle part between 28, 29, figure 1) along a line of action from an initial position to a second position due to an external force, and also fully return the movement from the second position back to the initial position; the connector .

Claim Rejections - 35 USC §103
1.    The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
2.    Claims 100, 118 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Masahiro et al (JP2005248989) in view of JP(2007120096).
JP figures 1-5 shows all the claimed limitations except for the first, second and third components are connected with ramped surfaces having a wave form.
JP(...0096) shows components connected to each other by ramps of wave
forms..
It would have been obvious to one having ordinary skill in the art at the time of filing of the invention to modify Masahiro et al’s structures to show the first, second and third components are connected with ramped surfaces having a wave form as taught by JP(... .0096) in order to create ramp surface with grooves and ridges resulting in high resistant to movement as needed.


Response to Arguments

1. Applicant's arguments filed 4/30/2021 have been fully considered but they are not persuasive.
With respect to applicant stating that Masahiro et al (JP2005248989) not able to function as claimed, examiner would like to point out the followings.  
As set forth in the action of 9/2/2020, Masahiro shows all the claimed structural limitations and able to function as claimed.  The reference in figures 1-5 shows a slip connector comprising a first component (16) and a second component (17), at least one resilient fixing (25) configured to exert a compression force to hold the mutually slidable ramped surfaces (28, 29) of the first and second components contiguous, the ramp surfaces are configured to allow for relative sliding in a first direction, under the external force, relative sliding occurring oblique to the direction of the compression force of the resilient fixing such that upon ceasing of the external force the component are caused to return in a direction opposite the first direction to their initial position.  
With the spring pressing downward, it would appear the “spring 25” would push the ramp “16” downwardly toward its mating structure (middle portion) to release compressing pressure that is increased when the middle portion pushes up onto the portion (16). It is natural that things would move in the direction with least resistant when absent an external force. The reference is thus able to function as claimed.   As the forces claimed and demonstrated are not clearly claimed and known, and the reference is able to function as claimed, the rejections are thus proper and maintained.

With respect to claims 97, 104, 106, and the coefficient of static friction of the mutually ramped surface, the reference shows the ramped surfaces with the oblique angles for sliding and a resilient spring for compression.  The reference shows structures similar to the claimed structures performing vibration related functions.  the reference shows structures responding to vibrational forces between building members similar to applicant’s disclosure. The coefficient of static friction as claimed is thus demonstrated by the structures of the reference.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/PHI D A/Primary Examiner, Art Unit 3633                                                                                                                                                                                                        
Conferees:
/BRIAN E GLESSNER/Supervisory Patent Examiner, Art Unit 3633                                                                                                                                                                                                        
/SUE LAO/
Primary Examiner


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a),